
	
		III
		109th CONGRESS
		2d Session
		S. RES. 631
		IN THE SENATE OF THE UNITED STATES
		
			December 9
			 (legislative day, December 8), 2006
			Mr. Durbin (for himself,
			 Mr. Brownback, Mr. Kennedy, Mr.
			 Biden, Mr. Reid,
			 Mr. Feingold, Mr. Frist, Mrs.
			 Dole, Mr. Coleman,
			 Mr. Smith, Mr.
			 Cornyn, Mr. Menendez,
			 Mr. Levin, Mr.
			 Hagel, Mr. Martinez,
			 Mrs. Clinton, and
			 Ms. Snowe) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Urging the Government of Sudan and the
		  international community to implement the agreement for a peacekeeping force
		  under the command and control of the United Nations in Darfur.
	
	
		Whereas Congress declared on July 22, 2004 that the
			 atrocities in Darfur were genocide;
		Whereas, on September 9, 2004, Secretary of State Colin
			 Powell testified that genocide has been committed in
			 Darfur;
		Whereas, on June 30, 2005, President Bush confirmed that
			 the violence in Darfur region is clearly genocide [and t]he human cost
			 is beyond calculation;
		Whereas, on May 8, 2006, President Bush stated, We
			 will call genocide by its rightful name, and we will stand up for the innocent
			 until the peace of Darfur is secured.;
		Whereas hundreds of thousands of people have died and over
			 2,500,000 have been displaced in Darfur since 2003;
		Whereas the Government of Sudan has failed in its
			 responsibility to protect the many peoples of Darfur;
		Whereas the international community has failed to hold
			 persons responsible for crimes against humanity in Darfur accountable;
		Whereas, on May 5, 2006, the Government of Sudan and the
			 largest rebel faction in Darfur, the Sudan Liberation Movement, led by Minni
			 Minnawi, signed the Darfur Peace Agreement (DPA);
		Whereas the Government of Sudan has not disarmed and
			 demobilized the Janjaweed despite repeated pledges to do so, including in the
			 DPA;
		Whereas violence in Darfur escalated in the months
			 following the signing of the DPA, with increased attacks against civilians and
			 humanitarian workers;
		Whereas violence has spread to the neighboring states of
			 Chad and the Central African Republic, threatening regional peace and
			 security;
		Whereas, in July 2006, more humanitarian aid workers were
			 killed than in the previous 3 years combined;
		Whereas increased violence has forced some humanitarian
			 organizations to suspend operations, leaving 40 percent of the population of
			 Darfur inaccessible to aid workers;
		Whereas, on August 30, 2006, the United Nations Security
			 Council passed Security Council Resolution 1706 (2006), asserting that the
			 existing United Nations Mission in Sudan (UNMIS) shall take over from
			 [African Mission in Sudan] AMIS responsibility for supporting the
			 implementation of the Darfur Peace Agreement upon the expiration of AMIS'
			 mandate but in any event no later than 31 December 2006, and that UNMIS
			 shall be strengthened by up to 17,300 military personnel . . . up to
			 3,300 civilian police personnel and up to 16 Formed Police Units, which
			 shall begin to be deployed [to Darfur] no later than 1 October
			 2006;
		Whereas, on September 19, 2006, President Bush announced
			 the appointment of Andrew Natsios as Presidential Special Envoy to Sudan to
			 lead United States efforts to bring peace to the Darfur region in Sudan;
		Whereas, on November 16, 2006, high-level consultations
			 led by Kofi Annan, Secretary General of the United Nations, and Alpha Oumar
			 Konare, Chairperson of the African Union Commission, and including
			 representatives of the Arab League, the European Union, the Government of
			 Sudan, and other national governments, produced the Addis Ababa
			 Agreement;
		Whereas the Agreement stated that the Darfur conflict
			 could be resolved only through an all-inclusive political process;
		Whereas the Agreement stated that the DPA must be made
			 more inclusive, and called upon all parties—Government and DPA
			 non-signatories—to immediately commit to a cessation of hostilities in Darfur
			 in order to give [the peace process] the best chances for
			 success;
		Whereas the Agreement included a plan to establish a
			 United Nations–African Union peacekeeping operation;
		Whereas the Agreement stated that the peacekeeping
			 operation would consist of 17,000 military troops and 3,000 police, and would
			 have a primarily African character;
		Whereas the Agreement stated that the peacekeeping
			 operation must be logistically and financially sustainable, with support coming
			 from the United Nations;
		Whereas the Agreement stated that command and control
			 structures for the United Nations–African Union force would be provided by the
			 United Nations;
		Whereas the Government of Sudan's Foreign Minister agreed
			 to the conclusions of the High Level Consultation on the Situation in Darfur,
			 though the Foreign Minister indicated that he would need to consult with his
			 government on the size of the peacekeeping mission;
		Whereas, at an international press conference on November
			 27, 2006, Sudanese President Omar Hassan Al-Bashir rejected the Addis Ababa
			 Agreement and reiterated his objections to any substantive United Nations
			 involvement in Darfur, saying, Troops in Darfur should be part of the
			 [African Union] AU and under command of the AU;
		Whereas it is imperative that a peacekeeping force in
			 Darfur have the sufficient strength and mandate to provide adequate security to
			 the people of Darfur; and
		Whereas Presidential Special Envoy Andrew Natsios set
			 December 31, 2006 as the deadline for the Government of Sudan to comply with
			 the demands of the international community or face serious consequences: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)supports, given
			 the rapidly deteriorating situation on the ground in Darfur, the principles of
			 the Addis Ababa Agreement in order to increase security and stability for the
			 people of Darfur;
			(2)declares that the
			 deployment of a United Nations–African Union peacekeeping force under the
			 command and control of the United Nations, as laid out in the Addis Ababa
			 Agreement, is the minimum acceptable effort on the part of the international
			 community to protect the people of Darfur;
			(3)further supports
			 the strengthening of the African Union peacekeeping mission in Sudan so that it
			 may improve its performance with regards to civilian protection as the African
			 Union peacekeeping mission begins to transfer responsibility for protecting the
			 people of Darfur to the United Nations–African Union peacekeeping force under
			 the command and control of the United Nations, as laid out in the Addis Ababa
			 Agreement;
			(4)calls upon the
			 Government of Sudan to immediately—
				(A)allow the
			 implementation of the United Nations light and heavy support packages as
			 provided for in the Addis Ababa Agreement; and
				(B)work with the
			 United Nations and the international community to deploy United Nations
			 peacekeepers to Darfur in keeping with United Nations Security Council
			 Resolution 1706 (2006);
				(5)calls upon all
			 parties to the conflict to immediately—
				(A)adhere to the
			 2004 N’Djamena ceasefire; and
				(B)respect the
			 impartiality and neutrality of humanitarian agencies so that relief workers can
			 have unfettered access to their beneficiary populations and deliver desperately
			 needed assistance;
				(6)urges the
			 President to—
				(A)continue to work
			 with other members of the international community, including the permanent
			 members of the United Nations Security Council, the African Union, the European
			 Union, the Arab League, Sudan's trading partners, and the Government of Sudan
			 to facilitate the urgently needed deployment of the peacekeeping force called
			 for by United Nations Security Council Resolution 1706;
				(B)ensure the
			 ability of any peacekeeping force deployed to Darfur to carry out its mandate
			 by providing adequate funding and working with our international partners to
			 provide technical assistance, logistical support, intelligence gathering
			 capabilities, and military assets;
				(C)work with members
			 of the United Nations Security Council and the international community to
			 develop and impose a set of meaningful economic and diplomatic sanctions
			 against the Government of Sudan should the Government of Sudan continue to
			 refuse to cooperate with the implementation of United Nations Security Council
			 Resolution 1706 and the principles contained in the Addis Ababa Agreement;
			 and
				(D)work with members
			 of the United Nations Security Council and the international community to
			 address escalating insecurity in Chad and the Central African Republic;
			 and
				(7)strongly supports
			 United Nations Security Council Resolution 1706 and the principles embedded
			 therein.
			
